     Case 3:17-cv-01827-RDM-SES Document 89-1 Filed 07/29/19 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENISE DIXON,                     :              No. 3:17-CV-1827
                        Plaintiff :
                                  :              Judge Mariani
                v.                :              Magistrate Judge Schwab
                                  :
PENNSYLVANIA DEPARTMENT OF        :
CORRECTIONS, et al.,              :              Electronically Filed Document
                                  :
                                  :              Complaint Filed 10/05/17
                     Defendants :




                                    ORDER
      AND NOW, this           day of                  , 2019, upon consideration

of the Motion for Summary Judgment of Defendants Anthony, Blair-Morrison, Frantz,

Lowe, Minnig, Nicholas, Oppman, Schaeffer, Smith, Wetzel, Young, and the

Pennsylvania Department of Corrections, and any response thereto, it is hereby

ORDERED that the Motion is GRANTED. Judgment is hereby entered in favor of

the moving Defendants and Plaintiff’s Amended Complaint (Doc. 28), is DISMISSED

WITH PREJUDICE.

                                    By the Court:



                                    Robert D. Mariani
                                    United States District Judge
